COMMISSIONERS OF LAND OFFICE LOAN — ELIGIBILITY Title 64 Ohio St. 52 [64-52](g) (1971) prohibits a member of the Board of Regents of Oklahoma State University from accepting a farm mortgage loan from the Commissioners of the Land Office.  The Attorney General has considered your request for an opinion in which you ask, in essence, the following question: May a member of the Board of Regents of Oklahoma State University be eligible for a farm mortgage loan from the Commissioners of the Land Office? Title 64 Ohio St. 52 [64-52](g) (1971) provides in part: "No loans shall be made to any state official, (from the Commissioners of the Land Office from permanent school funds and other educational funds) either legislative, executive, or judicial, whether elected or appointed, during their term of office or during their candidacy for an elective office, . . ." The Board of Regents for Oklahoma Agricultural and Mechanical College (later OSU) was set up in the Oklahoma Constitution, Article VI, Section 31(a), stating in part: "The Board shall consist of nine (9) members, eight (8) members to be appointed by the Governor by and with the advice and consent of the Senate.  "The members of the Board must take the oath of office required of State officials generally, and are allowed necessary travel expenses payable in the same manner as travel expenses of other state officials." 70 Ohio St. 3410 [70-3410] (1971). (Emphasis added) Concerning the oath of office, 51 Ohio St. 2 [51-2] (19711) provides: "Every state, county, township, city, town school district or other officer under the laws of the state . . . shall, before entering upon the duties of his office, take and subscribe to the . . . oath or affirmation . . . ." It is apparent from the statutes cited that a Regent for Oklahoma State University is a state official.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Title 64 Ohio St. 52 [64-52](g) (1971) prohibits a member of the Board of Regents of Oklahoma State University from accepting a farm mortgage loan from the Commissioners of the Land Office.  (Paul C. Duncan) (Conflict of Interest)